[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

Misc. No. 98-9001

    IN RE: EDWARD J. CHOINSKI AND MILDRED B. CHOINSKI,

                         Debtors.

                   RICHARD J. BIRCH,

                       Appellant,

                           v.

              EDWARD J. CHOINSKI, ET AL.,

                       Appellees.

APPEAL FROM THE UNITED STATES BANKRUPTCY APPELLATE PANEL
OF THE FIRST CIRCUIT            

                         Before

                  Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Boudin, Circuit Judge.

 Richard J. Birch on brief pro se.
 Richard S. Hackel on brief for debtors/appellees Edward J.
Choinski and Mildred B. Choinski.

July 6, 1998

                                 Per Curiam.  Upon careful review of the briefs and
record, we conclude that this appeal has no merit.  We reach
this conclusion essentially for the reasons stated by the
Bankruptcy Appellate Panel in its memorandum of decision dated
November 18, 1997:  appellant waived any appellate claim about
the form of the bankruptcy court proceedings, and in any event
we perceive no abuse of the bankruptcy court's discretion in
that regard; appellant has no standing to pursue the substance
of the claim that he previously assigned to the corporation's
bankruptcy trustee; and the bankruptcy court properly dismissed
appellant's remaining claims under Massachusetts law.
          Affirmed.  See 1st Cir. Loc. R. 27.1.